Title: William Short to John Jay, 10 February 1790
From: Short, William
To: Jay, John



Dear Sir
Paris Feb. 10. 1790

Since my last an event which has been expected for some time has taken place. On the 4th. inst. the King went to the assembly  and addressed them in a speech which I have the honor of inclosing. The object is to put himself at the head as it were of the revolution, and thus to remove all the doubts and fears of its friends and destroy the hopes of those who might wish to bring back the ancient order of things. Those who advised this measure had also in view the propriety of the King’s taking some step which should contradict the assertions of those who insisted that he was not free and subscribed at present to the constitution only by force.—During the delivery of the speech rage and despair were marked on the faces of a few of that class who are opposed to the revolution and who never believed till then that all hopes of a return to the former government were lost. A kind of discontent also was observable with some of those who are for carrying the revolution to a visionary degree, and who are consequently the enemies of whatever tends to stop it at present. They are also the enemies of M. Necker and criticise the speech, of which he is the author, in saying that it is filled with the praises of his administration which were exaggerated, and misplaced on that occasion. These two extremes of the assembly being excepted, the measure taken by the King produced a degree of enthusiasm on all present of which there are few examples. He was followed to his palace by a deputation of the assembly and by the shouts and acclamations of thousands of his subjects. The Queen with the Dauphin recieved the King and the deputation of the assembly. She addressed the deputation in a short but popular speech. This was reported to the assembly and recieved with the loudest applauses by all the members and spectators present. It was proposed that each member should separately take the oath which you will see on the paper inclosed.—This was done by all present except three. The suppleants and the deputies of the chambers of commerce, and spectators all sollicited the assembly to be admitted to take the same oath, which they did by all holding out the hand at the same time and answering to the oath read to them “Je le jure.” This enthusiasm passed in the instant from the assembly to the hotel de ville where the commons of Paris were assembled. The oath was immediately taken there, and since that every day has been employed by the districts and troops as well regular as militia in taking it. The same flame will certainly spread through the provinces, where it is to be hoped it will put an end to the violences and disorders which are committing in several of them against the persons and property of the nobles disaffected to the revolution.
It was hoped that this measure would be useful to the public  credit, but the stocks continue falling. I own it appears to me an extraordinary circumstance the domains and ecclesiastical property of which the nation is to have the disposal and which it is known will be sold for the payment of the national debt, are such a mass of wealth that it was natural to hope they alone would have reestablished public credit. Still this diminishes every day.
It is said that the conferences begun at Jassy between the Imperial and Ottoman ministers have ceased. It is not known however with certainty, but nothing effectual towards peace is expected from them at present.—Preparations are publicly making for war in Prussia. The army is forming with rapidity in Poland, and a proof that the Emperor does not consider the Turk as his most dangerous enemy is that the Baron de Laudhon is not to command the army against them in the ensuing campaign, for which the two Imperial courts are making active preparations.
The affairs in the low countries present two faces.—With respect to the Emperor he seems to have abandoned all except Luxemburgh. The citadel is impregnable to undisciplined troops, and the province is attached to the Emperor at present by his promise to exempt them from taxes during twenty years.—The other face shews these countries divided among themselves and unable to agree on a constitution which can be permanent. The Duke D’Ursel and the family of D’Aremberg by far the most powerful in that country have put themselves at the head of the popular party. Their design is to determine that the sovereignty belongs to the people at large. The Nobles and Clergy insist that the sovereignty devolved on them, viz. les Etats, on the forfeiture of the Emperor. They are as yet the strongest and are supported by Prussia and Holland. The Duke D’Ursel had been appointed chief of the military department. A Prussian general, M. de Schonfeld being lately added to him he has given up his employment. This is considered as a victory of the States over the popular party. The present conjectures are that the States, i.e. the clergy and noblesse have entered into secret engagements with Prussia and Holland, and that one of the objects is to unite the Belgick with the Dutch provinces under the Stadhouderat of the house of Orange. England in this case must have some compensation given her, and various conjectures are formed on the subject. If such engagements are taken they must soon come to light, as the commencement of the campaign will necessarily point out the object of it.
Not being able to send the papers as mentioned in my last I add to them at present those which have come out since together with  the first report of the committee of judicature and send them by a private conveyance to Havre to day. Supposing they will be longer going than the post I forward this letter with its inclosures by it. Among the papers above mentioned there is the Compte generale des finances &c. for the Secretary of the treasury.
I have recieved from London the President’s speech on the opening of Congress. Having not yet heard of your quitting the department of foreign affairs I take the liberty of continuing to address my letters to you, & am happy in having an opportunity of repeating to you, Sir, the assurances of respect & attachment with which I have the honor to be your most obedient humble servant,

W: Short

